          Case 4:19-cv-00402-JM Document 86 Filed 09/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

THE CHRISTIAN MINISTERIAL ALLIANCE, et al.                                 PLAINTIFFS

v.                                   NO. 4:19-cv-402

STATE OF ARKANSAS, et al.                                                  DEFENDANTS

                                            ORDER

       Plaintiffs have filed a motion “for withdrawal of Plaintiff Olly Neal without prejudice as

a party in this action.” (Doc. No. 85). The motion is granted, and the complaint of Olly Neal is

dismissed without prejudice.

       IT IS SO ORDERED this 3rd day of September, 2021.


                                                    ______________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
